Case 2:19-cv-13527-LVP-APP ECF No. 92 filed 08/28/20         PageID.3055    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

    ARCELORMITTAL PLATE,
    L.L.C., et al.,
                                                   Case No. 2:19-cv-13527
                Plaintiffs,                        District Judge Linda V. Parker
                                                   Magistrate Judge Anthony P. Patti
    v.

    LAPEER INDUSTRIES, INC.,
    et al.,

           Defendants.
_________________________/

     ORDER DEEMING RESOLVED IN PART and GRANTING IN PART
       PLAINTIFFS’ MOTION TO COMPEL DISCOVERY AGAINST
    DEFENDANTS LAPEER, BRENTWOOD, S&S HOLDINGS AND THIRD-
                 PARTY DEFENDANTS (ECF No. 68)

         Currently before the Court is Plaintiffs’ July 8, 2020 motion to compel

discovery against defendants Lapeer, Brentwood, S&S Holdings and third-party

defendants (ECF No. 68), regarding which several Defendants have filed a

response (ECF No. 74),1 Arcelormittal has filed a reply on August 4, 2020 (ECF

No. 79), and the parties have filed a joint list of unresolved issues (ECF No. 88).

         Judge Parker has referred this motion to me for hearing and determination.

(ECF No. 69.) A video hearing was noticed for August 27, 2020, at which




1
    Although tardy under E.D. Mich. LR 7.1, this response will be accepted.
Case 2:19-cv-13527-LVP-APP ECF No. 92 filed 08/28/20         PageID.3056    Page 2 of 4




attorneys Ashleigh J. Morpeau, Edward J. Hood, Rita M. Lauer, and Andrew J.

Kolozsvary appeared. (ECF Nos. 72, 85.)

      Having reviewed the motion papers and considered the oral argument of

counsel for the parties, and for the reasons stated by the Court on the record, all of

which are incorporated by reference as if restated herein, the motion (ECF No. 68)

is DEEMED RESOLVED as to the resolved issues listed in the parties’ joint

statement (ECF No. 88, PageID.2670-2672). This agreement will be enforced, and

any noncompliance will be subject to Fed. R. Civ. P. 37(b) (“Failure to Comply

with a Court Order.”).

      Also, the motion is (ECF No. 68) is GRANTED to the extent Plaintiffs seek

information and documents sufficient to identify S&S Holdings’ and Brentwood’s

respective creditors (ECF No. 88, PageID.2668-2670). Any relevance-based

objection is OVERRULED, as the information sought is relevant to the fraudulent

conveyance claim, whether it reflects intent, knowledge or consideration. Fed. R.

Civ. P. 26(b)(1). Moreover, production of documents is not limited to whether the

requested items are possessed; rather, it encompasses what is within “the

responding party's possession, custody, or control[,]” Fed. R. Civ. P. 34(a)(1). See

Ford Motor Co. v. InterMotive, Inc., No. 4:17-CV-11584, 2020 WL 3263825, *4-

*5 (E.D. Mich. June 17, 2020).



                                           2
Case 2:19-cv-13527-LVP-APP ECF No. 92 filed 08/28/20         PageID.3057     Page 3 of 4




      Keeping in mind that the discovery deadline is October 16, 2020 (ECF No.

76), and that control is allegedly being denied, at least in part, by another party to

this case, no later than Tuesday, September 8, 2020: (1) Defendants S&S

Holdings and Brentwood will produce the documents received from accountant

Steve Rodriguez in response to their subpoenas (see ECF No. 74-2); and, (2)

attorney Lauer shall send to Plaintiff’s counsel a letter, which identifies where

within the documents that have been produced thus far the creditors’ identities and

information can be located, referencing Bates-stamp numbers where available.

Meanwhile, Plaintiff: (1) may send an interrogatory to Defendant Howmark to

certify and list creditors and/or a request for production to obtain books and

records of named parties;2 and, (2) for the time being, may seek Rodriguez’s

deposition via video conference, e.g., by Zoom.

      No costs or expenses are awarded, because much of the motion was

resolved, its remaining parts were not fully granted, and, to the extent it was

granted, “other circumstances make an award of expenses unjust[,]” Fed. R. Civ. P.

37(a)(5)(A)(iii), where, as here, an officer of the Court has explained in detail the

difficulties she has encountered in attempting to obtain material over which her

client should be in control but is being denied by another. Accordingly, the Court



2
 Whether there are outstanding discovery requests to Howmark is an issue for
another day and not currently before the Court.
                                         3
Case 2:19-cv-13527-LVP-APP ECF No. 92 filed 08/28/20         PageID.3058     Page 4 of 4




declines to “apportion the reasonable expenses for the motion.” Fed. R. Civ. P.

37(a)(5)(C).

      Finally, as to Plaintiff’s August 26, 2020 motion (ECF No. 90), which

claims that discovery responses are overdue and which has been referred to me for

hearing and determination (ECF No. 91), Plaintiffs’ counsel confirmed receipt of

responses, although there may still be two to three requests at issue. No later than

Thursday, August 3, 2020, Plaintiffs’ counsel will revisit the motion (ECF No.

90) and either: (1) withdraw it, subject to the right to refile a modified version that

reflects a more current state of affairs; or, (2) file a supplement to the motion (not

to exceed 5 pages), which clarifies what remains at issue. If the motion is

withdrawn but refiled, then briefing should occur in accordance with E.D. Mich.

LR 7.1. If a supplement is filed, then the Court will issue a briefing schedule and

notice of hearing.

      IT IS SO ORDERED.

Dated: August 28, 2020                  s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




                                           4
